Citation Nr: 0117410	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-01 990	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  

Initially, the veteran requested a hearing before a Member of 
the Board sitting at the RO.  A review of the claims folder 
reveals difficulties regarding the scheduling of a hearing.  
A request for a videoconference hearing was submitted in 
September 2000, and a hearing was scheduled.  However, the 
veteran withdrew his request for a hearing in February 2001. 

Due to the veteran's change in residence, this case has been 
transferred to the Regional Office (RO) in Roanoke, Virginia, 
which now has jurisdiction.  


FINDINGS OF FACT

1.  Service connection is in effect for spondylolisthesis, 
L5-S1, with back strain and limitation of motion, assigned a 
40 percent rating, and for anxiety reaction, assigned a 30 
percent rating. 

2.  The veteran has obtained a GED and completed some 
apprenticeship training.

3.  The veteran reported that he last worked in 1976, and he 
has been employed as a machinist and a cook.  

4.  The veteran has service-connected psychiatric and 
physical disabilities which are of such nature and severity 
as to produce marked interference with employment. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for spondylolisthesis, L5-S1, 
with back strain and limitation of motion, and anxiety 
reaction.  The low back disability is rated as 40 percent 
disabling, and the anxiety reaction is rated as 30 percent 
disabling.  The veteran also suffers from status-post brain 
stem contusion with organic personality disorder, which is a 
nonservice-connected disability.  

The service medical records, VA examination reports from the 
1970s and 1980s, and private treatment records reflect 
treatment of the low back disability and psychiatric 
disorder.  The records also reflect treatment for alcohol 
addiction.  

In a May 1976 report, a VA counselor cited the veteran's 
anxiety, not back disorder, as an impediment to his progress 
since he was unable to pinpoint an area of interest, or 
settle down in a job or training program.  The report of an 
August 1976 VA examination show that the veteran secured an 
apprenticeship to train in the field of cooking.  

In September 1976, the veteran was injured in an automobile 
accident and suffered brain and brain stem damage.  

The report of an October 1976 psychiatric consultation noted 
a diagnostic impression of acute brain injury due to 
automobile accident.  It was noted that, as of yet, the 
veteran had not regained all of his neurological ability.  
Further improvement was possible over the next three months; 
however, it was possible that the veteran had already 
recovered most of his function. 

In a December 1976 decision, the RO made the following 
determinations: no changes were warranted for service-
connected low back and psychiatric disabilities; 
unemployability not shown; severity of the nonservice-
connected disabilities preclude substantial gainful 
employment and entitlement to nonservice-connected pension 
had been established.  The veteran was found to be 
incompetent due to the brain trauma.  

A VA examination was conducted in May 1977, and the examiner 
opined that the effects of the brain trauma were overriding 
the original service-connected diagnosis to such an extent 
that the two cannot be separated in order to evaluate the 
original.  The examiner went on to comment that some of the 
personality traits associated with the original diagnosis 
have continued, but are displayed in a different form and 
come through mainly as irritability, impatience, threats and 
anger.  

In a September 1977 consultation report regarding the 
veteran's competency, the examiner pointed out that the 
veteran was not employed and may not be able to work in the 
future.  The examiner diagnosed chronic brain syndrome, mild, 
due to brain injury, and found that the veteran was 
competent.  

An 1978 state vocational rehabilitation evaluation report 
shows that the veteran carries a diagnosis of paranoid 
personality disorder and brain stem damage residuals and some 
right tongue deviation.  It was further noted that as a 
result of his disability, there is left arm immobility, 
vision and speech condition, slow thought process, and 
problems with memory.  He is limited with regard to lifting 
and squatting.  At that time, he did not have any job skills 
that would make him employable, and was in need of vocational 
evaluation to determine an appropriate goal.  

In a June 1978 letter, a state vocational rehabilitation 
counselor reported that the veteran was enrolled for training 
in the furniture refinishing area.  However, he chose to 
terminate the program to return home due to a change in 
personal circumstances.  

VA treatment records dated in 1979 and in the 1980s reflect 
hospitalization and treatment for neurological residuals and 
borderline personality associated with the head injury, as 
well as treatment for alcohol addiction.  

In 1980, the veteran filed a claim of entitlement to a total 
rating based on individual unemployability.  The RO denied 
the claim, and the veteran appealed the decision.  In 
relation to that appeal, a hearing was conducted in June 
1981.  During the hearing, the veteran presented a detailed 
picture of the severity of his service-connected 
disabilities, and noted that he was awarded Social Security 
Administration (SSA) disability benefits that March on the 
basis of his back and nervous conditions.  The veteran 
testified that he could not maintain employment due to 
various physical demands and pressure.  His last attempt to 
work was in 1978 and he was able to obtain his GED the year 
before, during a period of hospitalization.  He referred to 
the completion of three quarters of college while working in 
the Naval yards for three years in an apprenticeship program.  
He also noted that he may have undergone vocational 
rehabilitation through VA.  

In a July 1981 VA psychiatric consultation report, the 
examiner offered a diagnosis of depression, psychotic, 
chronic, and opined that the depression comes from the 
veteran's anxiety, not the brain stem convulsion.  

In an April 1982 decision, the Board denied the claim for 
unemployability. 

VA and private medical records dated from 1981 to 1984 show 
complaints and treatment of back pain, depression and 
dependence on barbiturates.

The veteran filed another claim for unemployability, which 
the RO denied in December 1984.  The following was noted on 
his completed form: the nervous condition prevents him from 
working; has been hospitalized and was treated at a VA 
facility in February 1984; 1972 was the date his disability 
affected full-time employment and last worked full-time; 
became too disabled to work in 1973; was last employed at a 
Naval shipyard as a machinist where he worked 40 hours per 
week until December 1972 and lost 2 months due to illness; 
further attempts to secure employment had not been made since 
working as a machinist at the Naval shipyard, and he did not 
leave that position due to disability; and completed high 
school, and has not received additional education and 
training.  

In 1986, James W. Prince, M.D., a staff psychiatrist with the 
Roanoke-Chowan Mental Health Center, provided a summary of 
the veteran's diagnoses and treatment.  The diagnoses 
included: bipolar disorder in remission; possible organic 
affective disorder; episodic alcohol abuse; episodic 
Nytol/Nyquil/Sominex abuse; polydrug abuse (marijuana, 
valium) in remission; atypical personality disorder; possible 
organic personality syndrome; brain stem injury in 1976 
secondary to motor vehicle accident; spondylolisthesis with 
back pain; and tardive dyskinesia.  Dr. Prince noted the 
veteran's ongoing problems with anxiety and sensitivity to 
stress.  Dr. Prince further noted that even though the 
veteran's living with his brother helped maintain stability, 
it was doubtful that the veteran would be able to live 
independently or tolerate the stress of a work routine or 
supervision.  The records reflecting the treatment received 
are associated with the claims folder.  

The veteran was admitted to a VA hospital in March 1988, and 
diagnosed with organic personality syndrome, possible 
generalized anxiety disorder, and status post brain stem 
injury.  At that time, guardianship was recommended since it 
had been determined that the veteran was unable to handle 
funds for VA purposes.  It was further found that the veteran 
was unemployable, but a potential to return to part time work 
with rehabilitation was noted. 

Another claim for unemployability was made in April 1988.  
However, the RO denied the claim in June 1988 and proposed 
that the veteran be rated as incompetent.  In that claim, the 
veteran reported the following: anxiety neurosis prevents him 
from working; hospitalized at a VA facility since March 1988; 
September 1976 was the date his disability affected his full 
time employment, last worked, and that he became too disabled 
to work the date of his hospitalization in March 1988; no 
employment for the past five years and no attempts to secure 
employment; left his last place of employment due to his 
disability; and completed two years of high school and has 
not received any education or training. 

In May 1988, the veteran was hospitalized and treated at a VA 
facility for organic personality disorder and alcohol 
intoxication.  He was considered unemployable at that time.  
He was hospitalized at a VA facility in March 1989 for 
organic personality disorder, psychoactive substance abuse 
not otherwise specified, and status post brain stem injury.  

VA treatment records show that the veteran was seen in 1989 
and 1990 for complaints of depression and anxiety.  A May 
1990 chart entry reflects the determination that the veteran 
was considered disabled and unemployable due to the severity 
of his psychiatric condition.  The examiner offered a 
prognosis of no significant improvement or change in the next 
one to two years.  The examiner went on to point out the 
veteran's emotional dependence on others, as well as his 
ability to care for himself well if in a structured and 
nonstressful environment (emphasis added).  The examiner 
reported an impression of organic affective disorder, organic 
personality disorder, episodic substance abuse and status 
post brain stem injury in 1976.  The examiner further noted 
that the veteran has periodic bouts of depression and 
anxiety.  The examiner commented that the condition is worse 
when he is not on medications, but that the veteran was 
compliant at that time with the care of his brother.  The 
veteran expressed that his condition is worse when alone.  

A claim for unemployability was made in 1990, which the RO 
denied that July.  In that claim, the veteran noted the 
following: back and nervous condition prevent him from 
maintaining employment; hospitalized in the last 12 months, 
and continuously hospitalized since 1969; September 1976 is 
the date disability affected full time work, last worked full 
time, and date became too disabled to work; worked as a cook 
from July 1976 to September 1976, 30 hours a week, and lost 
24 days due to illness; performed calibration work from 
September 1974 to November 1974, 40 hours a week, and lost 8 
days due to illness; worked as a machinist from April 1970 to 
March 1973, 40 hours a week, and lost 106 days due to 
illness; left his last employment due to the disability, and 
has not tried to obtain employment since he became too 
disabled to work; and completed two years of high school and 
obtained a GED, and has not received any additional education 
and training.  

A VA field examination was conducted in August 1990.  The 
field examiner opined that the veteran was suffering from a 
severe psychotic disorder and that he has a history of 
alcohol and controlled substance abuse.  The examiner pointed 
out that the abuse of substances occurs when the veteran 
becomes psychotic.  The examiner referred to the veteran's 
need for assistance with finances and certain aspects of 
caring for himself. 

The veteran filed a claim for unemployability in August 1996, 
which was denied in the September 1996 rating action 
presently on appeal.  The following was noted: nervous 
condition prevents him from securing or following 
substantially gainful employment; hospitalized within the 
last 12 months at VA facilities since June; 1972 as the date 
disability affected full time employment and last worked full 
time; became too disabled to work in January 1973; employed 
as a machinist, worked 40 hours a week until 1972, lost 2 
months due to illness, and highest gross earnings per month 
totaled $500; did not leave his last place of employment due 
to his disability; does not expect to receive retirement 
benefits or workers compensation; has not tried to obtain 
employment since became too disabled to work; completed four 
years of high school; and has not received any additional 
training or education prior to or since becoming too disabled 
to work.  

Records dated in 1996 and 1997 from Roanoke-Chowan Mental 
Health Center reflect treatment for alcohol and substance 
abuse dependence, anxiety related to possible back surgery, 
and depression.  

Ongoing complaints of low back pain appear in VA treatment 
records dated in 1996 and 1997.  VA records show that the 
veteran underwent magnetic resonance imaging (MRI) in April 
1996.  The following was revealed on the MRI: mild 
compression deformity of superior end plate of T12 without 
bony retropulsion; marrow signal changes and band-like 
pattern suggested a nonaggressive etiology; right more 
pronounced than left posterior disk herniation with mild 
compression of the distal thoracic spinal cord without signs 
of myelopathy; grade I anteriolisthesis of L5 over S1, 
bilateral pars interarticularis defects, effacement of L5 
nerve roots on exit canals; posterior and superiorly extruded 
disk abutting posterior L5 vertebral body margin; and 
degenerative disc disease.  It was also noted that there is 
L4-L5 diffuse disk bulge with superimposed left posterior 
disk herniation deforming thecal sac and degenerative disc 
disease, as well as multilevel facet arthrosis.  

In an April 1997 letter, Timothy E. Frei, M.D., reported that 
the veteran sees him on occasion for back pain.  Dr. Frei 
addressed the veteran's difficulties with transportation to 
and from his VA appointments.  He pointed out the veteran's 
inability to ride for long distances due to back pain and how 
it presents a problem with regard to keeping his VA 
appointments.  

The veteran was admitted to a VA facilities in 1997, 1998 and 
1999 for alcohol detoxification and other complaints.  
Specific findings related to his back were made during 
periods of hospitalization in January and June 1998.  In 
January 1998, computed tomography (CT) of the lumbar spine 
was performed.  The impression was that of degenerative 
changes with narrowing of the L2-L3 and L5-S1 disc spaces, 
grade I spondylolisthesis at L5-S1, degenerative changes and 
diffuse disc bulge at multiple levels, and focal disc 
herniation suggested at L4-L5 and L5-S1.  

The veteran was admitted and treated in July 1998 for chronic 
low back pain with "at least three documented reasons for 
pain:"  congenital spondylolisthesis of L5 on S1, and a 
herniated disc at L4-L5 and a mild decompression fracture of 
T12 dating from the 1976 automobile accident.  With regard to 
employability, the examiner determined that the veteran is 
probably unemployable based on "his three major problems," 
but with treatment, it was likely that he would be able to 
work.  It was noted that the veteran appeared to be refusing 
surgery.  

The report of an August 1999 psychiatric examination 
conducted for VA included diagnoses of attention deficit 
disorder, brain stem contusion with organic personality 
disorder by history, mood disorder due to general medical 
condition (head trauma with coma from 1976 automobile 
accident), and anxiety reaction.  The examiner determined 
that there are no learning disabilities documented or 
evidence of mental retardation, and that the diagnostic 
criteria for a personality disorder had not been met.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The examiner pointed out that the veteran can 
emotionally support constructive relationships with his 
family and has few friends and several leisure time 
activities.  The examiner determined that the veteran is 
unable to hold a job successfully due to his poor 
concentration and memory, and indicated that his periodic 
bouts of extreme anxiety would incapacitate him on a job.  

The examiner did not find a relationship between the 
veteran's alcohol dependence and any of the personality, 
anxiety or mood disorders, as he had been abstinent for 
several months and did not describe any changes in his 
symptoms.  The examiner noted that the anxiety disorder began 
prior to the 1976 automobile accident and is not related to 
the head trauma.  The examiner further commented that the 
veteran's inattention and poor memory are related to his mood 
disorder which is more likely than not caused by the brain 
stem contusion, given that the hypomania reportedly began 
after the 1976 accident and is an additional diagnosis.  The 
examiner could not determine to what extent each of the 
diagnoses contributed to the GAF of 55 given the significant 
symptom overlap in all of his conditions with regard to 
symptoms of poor concentration and memory.  The examiner 
found that the anxiety disorder would cause a GAF of 55, as 
the veteran's anxiety attacks would make it hard to 
concentrate, remember, and interact on the job especially 
when experiencing acute anxiety.  The examiner also 
determined that the veteran is competent to handle his own 
affairs. 

The report of a September 1999 examination undertaken to 
determine the severity of the veteran's low back disability 
included the veteran's report of daily constant back pain 
which is severely debilitating to him.  The examiner noted 
that the veteran attributes his unemployment to chronic back 
pain.  Following physical examination, the examiner reported 
diagnoses of grade 1 spondylolisthesis L5-S1 and degenerative 
arthritis of the lumbar spine.  The examiner opined that the 
veteran can care for himself and perform all activities of 
daily living.  The examiner determined that the severe back 
pain limits the veteran's physical activities and that he 
would benefit from back surgery.  The examiner opined that 
any job the veteran secures should take into account 
limitations such as no lifting over 10 pounds, no repetitive 
bending or stooping, and no crawling.   

In an August 2000 claim for unemployability, the veteran 
reiterated his claims that his service-connected psychiatric 
and back disabilities prevent him from securing or following 
any substantially gainful occupation.  The veteran reported 
the following:  that he had been hospitalized over last 12 
months; treated on a monthly basis; 1976 as the date 
disability affected full time employment, date he last worked 
full time, and date he became too disabled to work; $10,000 
as the most earned in one year as an apprentice at a Naval 
yard, in 1971 or 1972; from 1971 to 1975 he worked as a 
machinist apprentice, 40 hours a week with no time lost due 
to illness, and the highest gross earnings of $1,000 per 
month; worked as a chef apprentice 40 hours a week from 1975 
to 1976, with no time lost due to illness and the highest 
gross earnings of $1,000 per month; no earned income for the 
past 12 months; left his last job because of his disability; 
expects to receive disability retirement benefits, but does 
not expect to receive workers compensation benefits; since he 
became too disabled to work, in 1984, he attempted to secure 
a telemarketing work; completed two years of high school, and 
earned a GED; started to attend apprentice school in 1971 
before he became too disabled to work; and participated in 
various therapy programs through VA in 1976 since he became 
too disabled to work.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  Pertinent vocational 
rehabilitation records are associated with the claims folder.  
As noted in the Introduction, the veteran initially requested 
a personal hearing, but later withdrew the request.  
Therefore, there are no personal hearing transcripts of the 
veteran's testimony associated with the claims folder.  

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2000).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

In the present case, the veteran's low back disability is 
rated as 40 percent disabling, and the psychiatric condition 
is rated as 30 percent disabling.  This presents a combined 
disability rating of 60 percent.  38 C.F.R. § 4.25.   As a 
result, the veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  In this regard, it is noted that the most recent 
VA examination revealed poor concentration and memory due to 
the anxiety disorder, which indicates that a higher rating 
may be warranted since these symptoms are considered when 
assigning a 50 percent rating for a psychiatric disability 
under 38 C.F.R. § 4.130 (2000).  Although the percentage 
requirements are not met in this instance, overall the 
evidence does demonstrate that there are exceptional 
circumstances as it has been shown that the veteran is unable 
to obtain or retain substantially gainful employment. 

For a veteran to prevail on a claim for a total compensation 
rating based upon individual unemployability, when he does 
not satisfy the percentage rating requirements, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). 

In the case Floyd v. Brown, 9 Vet. App. 88 (1996) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  Rather, the delegation of authority found at 
38 C.F.R. §§ 3.321(b)(1) requires that extraschedular 
consideration be made in the first instance by the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
or the Director of Compensation and Pension Service.  A 
review of the file reflects such consideration, but the RO 
determined in December 1996 that the veteran's disability 
picture did not warrant referral to the Compensation and 
Pension Service Director.

Here, the evidence of record does not reflect frequent 
hospitalization for treatment of service-connected 
disabilities.  However, the service-connected disabilities do 
produce marked interference with employment.  

In this regard, the Board notes that a link between the 
veteran's anxiety disorder and the resulting industrial 
impairment has been consistently noted throughout the record.  
For example, the May 1976 VA counseling report, completed 
prior to the accident which resulted in the brain injury, 
reflects the opinion that the veteran's anxiety was impeding 
his progress.  In addition, in August 1999, the examiner 
linked the veteran's anxiety with poor concentration and 
memory, a GAF score of 55 and difficulty interacting on the 
job particularly when experiencing acute anxiety. 

The Board also notes that, although the medical evidence 
indicates that the veteran has been diagnosed with the 
residuals of nonservice-connected brain trauma, the record 
does not currently contain any medical evidence by which the 
symptoms from that disorder may be disassociated from the 
symptoms of his service-connected psychiatric condition.  In 
fact, there is evidence that the symptoms cannot be 
dissociated.  In such cases, where the inability to work may 
be caused by nonservice- connected and service-connected 
disability, the benefit-of- the-doubt doctrine is for 
consideration.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability).

Additionally, the 1999 VA examination reflects recommended 
physical restrictions due to the veteran's service-connected 
back disability.  Although treatment records include comments 
that the veteran would likely benefit from surgery, but has 
refused, the degree of disability that can be attributed to 
the low back has not improved.  The medical evidence of 
record demonstrates that the low back disability presents 
physical limitations on lifting, repetitive bending or 
stooping, and crawling.  A review of the record shows that 
the veteran reports having worked as a machinist and a cook, 
which can be physically demanding.  It is reasonable to 
conclude that the veteran's back disability would not 
interfere with work that is sedentary in nature or in a 
situation where the employer is willing to make concessions 
in light of the disability.  However, a further review of 
other factors indicates that a change in the type of work may 
not be an option.

With regard to education, a number of the unemployability 
claim forms of record indicate that the veteran completed 
high school and participated in an apprenticeship program 
without much success.  As noted, the veteran reported that he 
has not worked since 1976 and his work experience is limited 
to working as a machinist and cook.  Given his level of 
education and limited work experience, the veteran's options 
are quite limited without additional education or training.  
It has been established that the veteran's anxiety disorder 
is productive of poor concentration and memory, and 
incapacity related to anxiety attacks.  Therefore, those 
particular manifestations become greater obstacles in terms 
of the veteran's ability to successfully complete any 
additional education or training in an effort to secure 
employment.  Given the lack of education and limited work 
experience, coupled with the particular limitations imposed 
by the service-connected psychiatric and low back 
disabilities, marked interference with employment has been 
demonstrated. 

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
unemployable due to his service-connected psychiatric and low 
back disabilities, and the evidence shows that those 
condition preclude him form engaging in substantial gainful 
employment.  


ORDER

Entitlement to a total rating based on individual 
unemployability has been established, and the appeal is 
granted, subject to regulations applicable to the payment of 
monetary benefits.




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 

